       Case 3:19-cv-02020-MEM Document 21 Filed 10/15/20 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL ARTHUR HELEVA,                   :

                Plaintiff               :    CIVIL ACTION NO. 3:19-2020

       v.                               :          (MANNION, D.J.)

JUDGE MARGHERITA PATTI-,                :
WORTHINGTON, et al.,
                                        :
                Defendants
                                        :

                                  ORDER

     Presently before the court is the Report and Recommendation

(“Report”) of Judge William I. Arbuckle. (Doc. 13). In it, Judge Arbuckle,

having granted the plaintiff Daniel Arthur Heleva’s (“Heleva”) motion to

proceed in forma pauperis, conducted a preliminary review of the pro se

complaint pursuant to 28 U.S.C. §1915A. Judge Arbuckle ultimately

recommends the dismissal with prejudice of Heleva’s complaint prejudice,

(Doc. 1), as well as dismissal of his motion for reduced copies and waiver of

filing fee, (Doc. 6), and his motion to order responsive pleading, (Doc. 8).

Heleva has filed objections to the Report. (Doc. 15).

     Also before the court is Heleva’s appeal, (Doc. 18), of Judge Arbuckle’s

January 10, 2020 order, (Doc. 12), denying his motion for appointment of
       Case 3:19-cv-02020-MEM Document 21 Filed 10/15/20 Page 2 of 6




counsel, (Doc. 7). Lastly, Heleva filed an emergency motion for expert

testimony and to appoint counsel. (Doc. 19).

      When objections are timely filed to the report and recommendation of a

magistrate judge, the district court must review de novo those portions of the

report to which objections are made. 28 U.S.C. §636(b)(1); Brown v. Astrue,

649 F.3d 193, 195 (3d Cir.2011). Although the standard is de novo, the extent

of review is committed to the sound discretion of the district judge and the

court may rely on the recommendations of the magistrate judge to the extent

it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.2000)

(citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P. 72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir.1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the




                                      -2-
       Case 3:19-cv-02020-MEM Document 21 Filed 10/15/20 Page 3 of 6




findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

     In his Report, Judge Arbuckle observes that, while Heleva labels this

matter as a civil rights action, he is seeking immediate release from prison,

which is a form of relief appropriate only in a habeas corpus action. See

Preiser v. Rodriguez, 411 U.S. 475, 499 (1975) (“[W]hen a state prisoner is

challenging the very fact or duration of his physical imprisonment, and the

relief he seeks is a determination that he is entitled to immediate release or

a speedier release from that imprisonment, his sole federal remedy is a writ

of habeas corpus.”). However, even generously construing Heleva’s

complaint as a civil action under Section 1983, Judge Arbuckle concludes

that dismissal is appropriate since Judge Patti-Worthington is entitled to

judicial immunity, Heleva has not alleged a sufficient Section 1983 claim

against DA Christine and ADA Mancuso, and Heleva has failed to state a

claim against his former attorney Fannick. Judge Arbuckle recommends that

dismissal be granted with prejudice since amendment would be futile.

     Heleva has filed objections to “all parts” of the Report. However,

Heleva’s objections do nothing more than repeat the same claims raised in

his complaint regarding his belief that he has invoked the court’s equity


                                    -3-
       Case 3:19-cv-02020-MEM Document 21 Filed 10/15/20 Page 4 of 6




jurisdiction. Heleva, however, does not address the Report’s observation

that, insofar as Heleva believes he is seeking equitable relief because he

seeks the setting aside of his conviction and his release from prison, his

complaint would nevertheless fail. This is so because, where a prisoner

seeks relief in the form of release from confinement, “his sole federal remedy

is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).

Here, Heleva has not filed the complaint as a habeas corpus action but, even

if he had, it would likely be dismissed as a second and successive petition,

since his first habeas action in this court was denied on January 9, 2018.

Therefore, having conducted a thorough review of all pertinent filings, the

court finds the Report of Judge Arbuckle to be well-reasoned and well-

supported. As such, the court will adopt the Report in its entirety as the

decision of the court.

      As to Heleva’s appeal of the denial of his motion for appointment of

counsel, pursuant to 28 U.S.C. §636(b)(1)(A), Federal Rule of Civil

Procedure 72(a), and Local Civil Rule 72.2, a magistrate judge may hear

non-dispositive motions, and a district court, on appeal, “shall set aside any

portion of the magistrate judge’s order found to be clearly erroneous or

contrary to law.” M.D.Pa. Local Rule 72.2. “A finding is clearly erroneous


                                    -4-
       Case 3:19-cv-02020-MEM Document 21 Filed 10/15/20 Page 5 of 6




when, although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has

been committed.” Marks v. Struble, 347 F.Supp.2d 136, 149 (D.N.J.2004)

(citation and alteration omitted).

      Here, Heleva has not demonstrated that Judge Arbuckle has

misapplied or misinterpreted the law and the court will affirm the order. (Doc.

12). The court agrees with Judge Arbuckle’s reasoning that Heleva has failed

to set forth circumstances that warrant the appointment of counsel, given

that Heleva has demonstrated a firm grasp of the English language, as well

as the ability to present comprehensible arguments, and he has shown the

ability to investigate the facts of his case, as well as pertinent law, despite

his incarceration.

      Finally, with respect to Heleva’s emergency motion for expert

testimony and appointment of counsel, (Doc. 19), because the court agrees

with the Report’s recommendation that the complaint be dismissed, the

motion is moot.




                                     -5-
             Case 3:19-cv-02020-MEM Document 21 Filed 10/15/20 Page 6 of 6




        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:


        (1) Judge Arbuckle’s Report, (Doc. 13), is ADOPTED IN ITS

              ENTIRETY;

        (2) Heleva’s      objections   to    the   Report,   (Doc.   15),   are

              OVERRULED;

        (3) Heleva’s Complaint, (Doc. 1), is DISMISSED WITH

              PREJUDICE;

        (4) Heleva’s motion for reduced copies and waiver of filing fee,

              (Doc. 6), is DISMISSED AS MOOT;

        (5) Heleva’s motion to order responsive pleading, (Doc. 8), is

              DISMISSED AS MOOT;

        (6) Heleva’s emergency motion, (Doc. 19), is DENIED AS

              MOOT;

        (7) Judge Arbuckle’s order denying Heleva’s motion to appoint

              counsel, (Doc. 12), is AFFIRMED;

        (8) The Clerk of Court is directed to CLOSE THIS CASE.


                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: October 15, 2020
19-2020-01




                                            -6-
